                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         TERRE HAUTE DIVISION

BRIAN MAST,                             )
MICHAEL WOODS,                          )
EUGENE WELLS on their own behalf and )
on behalf of a class of those similarly )
situated,                               )
                                        )
                        Plaintiffs,     )
                                        )
                     v.                 )       No. 2:05-cv-00037-JPH-DLP
                                        )
J. DAVID DONAHUE in his official        )
capacity as Commissioner of the Indiana )
Department of Correction,               )
CRAIG HANKS in his official capacity as )
Superintendent of the Wabash Valley     )
Correctional Facility,                  )
                                        )
                        Defendants.     )

                                    ORDER

      On March 18, 2019, the parties filed a Stipulation to Terminate the

Private Settlement Agreement Following Notice to the Class and Approval by

the Court (“the Stipulated Agreement”). On June 20, 2019, the Court

conducted a fairness hearing, as required under Federal Rule of Civil Procedure

23(e). For the reasons that follow, the Court finds that the Stipulated

Agreement is fair, reasonable, and adequate, and approves the termination of

the Private Settlement Agreement. Dkt. [138].

                                      I.
                            Facts and Background

      Plaintiffs are a class of prisoners who were housed in the Secured

Housing Unit (“SHU”) at the Wabash Valley Correctional Facility (“Wabash


                                        1
Valley”). Their complaint sought to “[e]njoin defendants from housing mentally

ill prisoners in the SHU under the conditions described in this Complaint.”

Dkt. 1 at 14.

      A. The Mast Agreement

      On January 30, 2007, the parties filed their Private Settlement

Agreement (“Mast Agreement”), dkt. 75-1, which the Court found to be fair,

reasonable, and adequate under Rule 23, dkt. 104. The Mast Agreement

prohibits, among other things, seriously mentally ill prisoners from being

housed in the SHU (now called the Secured Confinement Unit “SCU”) at

Wabash Valley. See dkt. 75-1 at 2–3 (¶¶ 7–9, 11).

      The Mast Agreement defines “seriously mentally ill” as: (1) prisoners who

have a current diagnosis, or evidence, of any Diagnostic and Statistical Manual

IV (DSM-IV) Axis I diagnosis or who are receiving treatment for such a

diagnosis; or (2) prisoners who have been diagnosed with a mental disorder

that is worsened by confinement in the SCU. Id. at ¶ 10.

      On December 31, 2009, the case was dismissed without prejudice,

subject to reinstatement by Plaintiffs or class members pursuant to the Mast

Agreement. Dkt. 133. Since being dismissed, the Mast Agreement has

remained in full force and effect.

      B. The IPAS Agreement

      In 2008, the Indiana Protection and Advocacy Services Commission sued

the Indiana Department of Correction (“DOC”) alleging that the continued

confinement of mentally ill prisoners in segregation and segregation-like


                                       2
settings without appropriate mental health care and treatment violated

prisoners’ constitutional rights. Ind. Prot. and Advocacy Servs. Comm’n, et al.

v. Comm’r, Ind. Dep’t of Corr., 1:08-cv-1317 (S.D. Ind.) (hereinafter “IPAS”).

Following a bench trial, the Court concluded that the “Plaintiffs have prevailed

as to their Eighth Amendment Claim.” IPAS, dkt. 279 at 36.

       The Court did not enter final judgment. Rather, in 2016, the parties in

IPAS entered into a private settlement agreement (the “IPAS Agreement”), id.,

dkt. 496, which the Court found to be fair, reasonable, and adequate, id., dkt.

508.

       The definition of “seriously mentally ill” in the IPAS Agreement is different

from the definition used in the Mast Agreement as it does not include every

Axis I DMS-IV diagnosis. Id., dkt. 496.

       The IPAS Agreement prohibits housing seriously mentally ill prisoners

from being housed in segregation/restrictive housing (including protective

custody) if they are known to be seriously mentally ill for more than thirty

days. Id., (¶¶ 29–30). Additionally, the IPAS Agreement requires the DOC to

remove prisoners from segregation/restrictive housing (including protective

custody) if they are found to be or become seriously mentally ill subsequent to

such housing. Id. There are two exceptions to this for prisoners who: (1) are

deemed too dangerous to move out of the segregation units, or (2) desire to stay

in the segregation units. Id. (¶¶ 32–33). The plaintiffs can reinstate the case if

they believe that the DOC is not complying with terms in the IPAS Agreement.

Id.


                                          3
       The IPAS Agreement was scheduled to expire on March 25, 2019. Id. On

March 18, 2019, the parties stipulated to extend the IPAS Agreement to the

later of: a) one year from the date of the Mast Agreement’s termination; or b)

the date this Court prevents the Mast Agreement from terminating. IPAS, dkt.

649.

       C. Class Notice

       On March 18, 2019, the parties filed the Stipulated Agreement. Dkt.

138. On March 20, 2019, the Court approved the parties’ proposed class

notice. Dkt. 146. After the Court approved the proposed class notice, notice to

the class was given as required by Federal Rule of Civil Procedure 23(e). Dkt.

152. The class originally certified does not appear to have any members

because all seriously mentally ill prisoners have been removed from the SCU at

Wabash Valley. The class notice therefore went to numerous prisoners who are

not class members. On June 10, 2019, Class Counsel filed his report

concerning comments and objections received about the proposed termination

of the Mast Agreement1. Dkt. 152.

       D. Fairness Hearing

       On June 20, 2019, the Court held a fairness hearing to determine

whether termination of the Mast Agreement is fair, reasonable, and adequate.

Dkt. 160. During the hearing, counsel described the steps that were taken to

give notice to the class, including broadcasting the notice through the DOC’s



1Following the hearing, the Court received and reviewed two additional submissions.
Dkt. 161; dkt. 162.

                                         4
in-house television system to all offenders, posting notice in segregation units

for at least thirty days, and handing copies of the notice to individuals

currently in adult segregation units. The Court found that notice was given

consistent with its prior Order, dkt. 142, and consistent with the requirements

of Federal Rule of Civil Procedure 23(e)(1). Dkt. 160.

                                       II.
                                 Legal Standard

      The termination of a settlement agreement in a class action must be

approved by the court. Fed. R. Civ. P. 23(e). “Before such a settlement may be

approved, the district court must determine that a class action settlement is

fair, adequate, and reasonable, and not a product of collusion.” Reynolds v.

Beneficial Nat’l Bank, 288 F.3d 277, 279 (7th Cir. 2002) (quotation

omitted); see also Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646,

652 (7th Cir. 2006). Courts must “exercise the highest degree of vigilance in

scrutinizing proposed settlements of class actions,” a task that is “akin to the

high duty of care that the law requires of fiduciaries.” Synfuel Techs., Inc., 463

F.3d at 652–53 (quoting Reynolds, 288 F.3d at 280).

                                      III.
                                    Analysis

      To determine whether a stipulation to terminate a class settlement

agreement is fair, reasonable, and adequate, the Court must consider the

factors set forth in Synfuel and in Federal Rule of Civil Procedure 23. Synfuel

provides that the Court must consider:




                                         5
      the strength of plaintiffs’ case compared to the amount of
      defendants’ settlement offer, an assessment of the likely complexity,
      length and expense of the litigation, an evaluation of the amount of
      opposition to settlement among affected parties, the opinion of
      competent counsel, and the stage of the proceedings and the
      amount of discovery completed at the time of settlement.

463 F.3d at 654. Rule 23 provides that the Court shall consider the following

factors:

      (A) the class representatives and class counsel have adequately
      represented the class;
      (B) the proposal was negotiated at arm’s length;
      (C) the relief provided for the class is adequate, taking into account:
             (i) the costs, risks, and delay of trial and appeal;
             (ii) the effectiveness of any proposed method of distributing
             relief to the class, including the method of processing class-
             member claims;
             (iii) the terms of any proposed award of attorney’s fees,
             including timing of payment; and
             (iv) any agreement required to be identified under Rule
             23(e)(3); and
      (D) the proposal treats class members equitably relative to each
      other.


      As discussed at the Fairness Hearing, not all of the Synfuel and Rule 23

factors are applicable because of the unique nature of this case. But those

that are applicable demonstrate that the parties’ Settlement Agreement is fair,

reasonable and adequate and thus weigh strongly in favor of approving it.

      First, class counsel, Kenneth Falk of the ACLU of Indiana, is competent

and has adequately represented the class. Mr. Falk has represented the

classes in both Mast and IPAS since their inception and thus has command of

the facts and issues presented in both cases. He has demonstrated a deep

understanding of the concerns regarding termination of the Mast Agreement

expressed by individuals who submitted comments. See dkt. 152. Mr. Falk
                                        6
has demonstrated a similarly thorough understanding of the benefits that

inure to the classes under the IPAS Agreement and the Mast Agreement as well

as the relative benefits of allowing the Mast Agreement to continue versus the

immediate lapse of the IPAS Agreement. Second, Mr. Falk is not receiving any

fees for his work on the dismissal of the Mast Agreement. Third, the

negotiations between the parties were made in good faith and conducted at

arm’s length.

      The most important factor though is whether the relief provided for the

class is adequate. In other words, does the class benefit if the Mast Agreement

(which would otherwise continue indefinitely) is terminated in exchange for a

one-year extension of the IPAS Agreement? The Court finds it does because

termination of the Mast Agreement in exchange for a one-year extension of the

IPAS Agreement is more beneficial to the intended class members than allowing

the IPAS Agreement to immediately lapse so the Mast Agreement can continue

indefinitely.

      While there has been some opposition from prisoners to the proposal to

terminate the Mast Agreement, the relative benefits of the parties’ agreement

must be assessed in light of the reality that the class originally certified does

not appear to currently have any members as all seriously mentally ill

prisoners have been removed from the SCU at Wabash Valley. The Court thus

considers the benefits that approving the parties’ agreement may bring to the

broader class of intended beneficiaries of the Mast Agreement, that is, seriously




                                         7
mentally ill prisoners who may suffer harm as a result of being placed in any

segregated housing for an extended period of time. Dkt. 1 at 4–9 (¶¶ 22–57).

      The IPAS Agreement is broader in scope than the Mast Agreement

because, unlike the Mast Agreement which is limited to the Wabash Valley, it

applies to all DOC facilities. The IPAS Agreement thus prevents all seriously

mentally ill prisoners in the DOC’s custody from being housed for extended

periods of time in segregated/restrictive housing, subject to the limited

exceptions based on dangerousness and voluntariness described elsewhere in

this Order.

      In addition to being broader in scope and benefitting more prisoners, the

IPAS Agreement gives Mr. Falk the ability to monitor the DOC’s handling of

seriously mentally ill prisoners. IPAS, dkt. 496 (¶ 61). Under the IPAS

Agreement, Mr. Falk is notified of each seriously mentally ill prisoner that has a

change in diagnosis or is reclassified and then moved into segregation within a

six-month period. Id. (¶¶ 39–40). Mr. Falk would not have access to this

information if the IPAS Agreement were immediately terminated as the Mast

Agreement does not contain a comparable information-sharing/monitoring

provision.

      Many current and future DOC prisoners will benefit from the broader

scope and monitoring provision of the IPAS Agreement so long as the IPAS

Agreement is operative. In contrast, the continued operation of the Mast

Agreement will most likely not benefit any current or future DOC prisoner.

Similarly, termination of the Mast Agreement will most likely not cause harm to


                                        8
those who this lawsuit was intended to benefit or result in seriously mentally ill

prisoners being sent to the SCU at Wabash Valley. Moreover, the IPAS

Agreement’s definition of “seriously mentally ill prisoners” is broad enough to

include any mentally ill prisoners’ whose health is at risk in segregation.

      Although the Mast Agreement does not include the same exceptions as

the IPAS Agreement, the IPAS Agreement still requires “dangerous” segregated

seriously mentally ill prisoners to be monitored by mental health professionals.

IPAS, dkt. 496 (¶¶ 32–36). At the fairness hearing, Mr. Falk indicated that

there are currently fifteen seriously mentally ill prisoners that the DOC has

determined to be too dangerous to move out of segregation. 2 Under the IPAS

Agreement, Mr. Falk receives periodic reports on those prisoners. Id. (¶ 32).

      The Court also considers that the objectives of the Mast litigation have

been achieved through the combination of the Mast and IPAS cases. As noted

above, it appears there are no current members of the class defined in this

case. More broadly, the DOC has ended the practice of housing seriously

mentally ill prisoners in restricted units for more than thirty days, except

where the prisoners choose to stay in those units or are deemed too dangerous

to be moved from the units. This applies throughout the DOC, not just at

Wabash Valley.




2 Measures reasonably taken to protect inmates and staff from dangerous mentally ill
prisoners may unavoidably aggravate their psychoses; in such a situation, the
measures would not violate the Constitution. Scarver v. Litscher, 434 F.3d 972, 976
(7th Cir. 2006).


                                          9
      Overall, the systemic resolution set in motion by the Mast litigation and

Mast Agreement has been continued and enhanced by the IPAS Agreement.

The IPAS Agreement requires seriously mentally ill prisoners to receive

“minimum adequate treatment” while housed in DOC facilities. IPAS, dkt. 496

at 15–16 (¶ 47). This treatment includes individualized treatment plans that

are subject to review every ninety days; at least ten hours of therapeutic

programming each week; and recreation and showers consistent with DOC

policy. Id. In addition, prisoners may be provided with additional out-of-cell

time. Id.

      The IPAS Agreement requires the development of new placements for

seriously mentally ill prisoners formerly in segregated confinement. The

treatment unit at Pendleton Correctional Facility (“Pendleton”) was started

because of the IPAS litigation and has been an integral part of the IPAS

Agreement. Although part of the unit at Pendleton Correctional Facility was

destroyed in 2018, continuing the IPAS Agreement will allow Plaintiffs’ counsel

to monitor the redevelopment programming and services.

      The IPAS Agreement also guarantees that prisoners housed in DOC

facilities receive credit for their time in the mental health units. IPAS, dkt. 496

at 18–19 (¶ 49). Each day in the mental health unit is treated as one less day

of disciplinary confinement. Id. Similarly, under the IPAS Agreement, the DOC

considers a prisoner’s mental health before disciplining the behavior. Id. at 20

(¶ 53).




                                         10
      Last is the question of what happens to seriously mentally ill prisoners

when the IPAS Agreement expires. While there will no longer be an agreement

in place that is subject to monitoring and enforcement by the Court, the DOC

has expressed commitment to maintaining the systemic changes already

implemented that effect how it houses and treats seriously mentally ill

prisoners. While only time will tell if that is the case, the Court has no reason

to doubt these representations made by the DOC. Moreover, the Court’s

written order following the IPAS trial identifies the circumstances that were

found to violate the Eighth Amendment in the context of housing and treating

mentally ill prisoners. IPAS, dkt. 279. That order thus provides clear

guidance to the DOC and could be invoked as precedent, if necessary, should

similar circumstances reemerge within the DOC.

                                      IV.
                                   Conclusion

      Extending the operation of the IPAS Agreement will bring immediate,

concrete benefits to many current and future DOC prisoners with serious

mental illness. In contrast, the continued existence of the Mast Agreement

would likely bring very little benefit to very few, if any, DOC prisoners.

      The agreement to terminate the Mast Agreement is fair, reasonable, and

adequate. The parties’ Stipulated Agreement is acknowledged and allowed to

take effect. A separate order closing the case shall now issue.

SO ORDERED.

      Date: 7/23/2019



                                        11
Distribution:

Elizabeth Alexander
NATIONAL PRISON PROJECT OF THE ACLU
ealexander@npp-aclu.org

David A. Arthur
INDIANA ATTORNEY GENERAL
David.Arthur@atg.in.gov

Richard M. Bramer
INDIANA ATTORNEY GENERAL
Richard.Bramer@atg.in.gov

Kenneth J. Falk
ACLU OF INDIANA
kfalk@aclu-in.org

David C. Fathi
NATIONAL PRISON PROJECT OF THE ACLU
dfathi@npp-aclu.org

Todd A. Weaver
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
todd.weaver@dgslaw.com




                                  12
